                           EXHIBIT K




Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 1 of 7
30(b)(6) Michael Lappano                                             July 15, 2020

                                                                              Page 1
                       UNITED STATES BANKRUPTCY COURT
                 WESTERN DISTRICT OF WASHINGTON - TACOMA
     ------------------------------------------------------------
     SARAH HOOVER,                     ) BK No. 19-42890-MJH
                                       ) Adv No. 20-04002-MJH
                   Debtor,             )
     __________________________________) Chapter 7
                                       )
     SARAH HOOVER,                     )
                                       )
                   Plaintiff,          )
                                       )
     QUALITY LOAN SERVICE CORPORATION )
     OF WASHINGTON, PHH MORTGAGE       )
     CORPORATION DBA PHH MORTGAGE      )
     SERVICES, HSBC BANK USA, N.A. AS )
     TRUSTEE OF THE FIELDSTONE         )
     MORTGAGE INVESTMENT TRUST, SERIES )
     2006-2, NEWREZ, LLC, IH6 PROPERTY )
     WASHINGTON, LP, DBA INVITATION    )
     HOMES,                            )
                                       )
                   Defendants.         )
     ------------------------------------------------------------
             30(b)(6) Deposition Upon Oral Examination of
          IH6 PROPERTY WASHINGTON, LP, DBA INVITATION HOMES
                      DESIGNEE: MICHAEL LAPPANO
     ------------------------------------------------------------

                           787 Maynard Avenue South
                                  Suite 201
                             Seattle, Washington




     DATE:   July 15, 2020
     REPORTED BY:     Christina Atencio, CCR #2749


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236

  Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 2 of 7
30(b)(6) Michael Lappano                                             July 15, 2020

                                                                              Page 2
  1   APPEARANCES:
  2   For the Plaintiff:
  3                   CHRISTINA LATTA HENRY, ESQ.
                      Henry & DeGraaff
  4                   787 Maynard Avenue South
                      Seattle, WA 98104
  5                   (206) 330-0595
                      chenry@hdm-legal.com
  6
  7   For Defendant IH6 Property Washington, LP DBA Invitation
      Homes:
  8
                      JOHN ANTHONY MCINTOSH, ESQ.
  9                   Schweet Linde & Coulson
                      575 South Michigan Street
 10                   Seattle, WA 98108
                      (206) 381-0118
 11                   johnm@schweetlaw.com
 12
      For Defendant Quality Loan Service Corp. of Washington:
 13
                      JOSEPH WARD MCINTOSH, ESQ. (Via telephone)
 14                   McCarthy & Holthus, LLP
                      108 First Avenue South
 15                   Suite 300
                      Seattle, WA 98104
 16                   (206) 596-4842
                      jmcintosh@mccarthyholthus.com
 17
 18   Defendants PHH Mortgage Corporation, HSBC Bank USA, N.A., as
      Trustee of the Fieldstone Mortgage Investment Trust, 2006-2,
 19   and NewRez:
 20                   RYAN S. MOORE, ESQ. (Via telephone)
                      Houser LLP
 21                   600 University Street
                      Suite 1708
 22                   Seattle, WA 98101
                      (206) 596-7838
 23                   rmoore@houser-law.com
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236

  Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 3 of 7
30(b)(6) Michael Lappano                                             July 15, 2020

                                                                              Page 3
  1                               E X H I B I T S
      NO.        DESCRIPTION                                                 PAGES
  2   1          Notice of Deposition                                            5
  3   2          Declaration of Michael Lappano                                   15
  4   3          Notice to Occupant, 9/25/19                                      25
  5   4          Emails, 11/26/19-12/3/19                                         34
  6   5          Letter, 9/17/19 with attachment                                  36
  7   6          Invitation Homes, Annual Report 2019                             45
  8   7          Log of Withheld Communications                                   48
  9
 10                          E X A M I N A T I O N
 11   BY                                                                     PAGES
 12   Ms. Henry...........................................4, 53
 13   Mr. John McIntosh......................................51
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236

  Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 4 of 7
30(b)(6) Michael Lappano                                             July 15, 2020

                                                                            Page 14
  1       A.    We did.
  2       Q.    What did you do?
  3       A.    We looked online.       We found no record indicating
  4   that the owner was deceased.
  5       Q.    When you say you "looked online," how did you look
  6   online?
  7       A.    We looked through the title search, did a name
  8   search to see if there was anything that was online as far
  9   as county records for a death certificate, probate, a
 10   personal representative's deed, anything that could indicate
 11   the owner had passed and we found none.
 12       Q.    So you looked in the county records at Pierce
 13   County?
 14       A.    That's correct.
 15       Q.    Did you look anywhere else besides Pierce County
 16   records?
 17       A.    You would have to ask the title company.
 18       Q.    So let me -- so that's what I'm trying to clarify.
 19   So the only search that was done was through Fidelity
 20   through their title search to the best of your knowledge?
 21       A.    That is correct.
 22       Q.    And there was no other information done as far as
 23   whether the borrower was alive or dead?
 24       A.    That is correct.
 25             MR. JOHN MCINTOSH:       Object to form.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236

  Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 5 of 7
30(b)(6) Michael Lappano                                             July 15, 2020

                                                                            Page 54
  1       Q.     And you did receive it both by email and by mail,
  2   correct?
  3       A.     Yes, I did.
  4              MS. HENRY:      Thank you.       That's all.
  5              (Concluded at 11:19 a.m.)
  6              (Signature waived.)
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236

  Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 6 of 7
30(b)(6) Michael Lappano                                             July 15, 2020

                                                                            Page 55
  1                         C E R T I F I C A T E
  2
      STATE OF WASHINGTON        )
  3                              )ss
      COUNTY OF SNOHOMISH        )
  4
  5           I, the undersigned Washington Certified Court
      Reporter, hereby certify that the foregoing 30(b)(6)
  6   deposition upon oral examination of IH6 PROPERTY WASHINGTON,
      LP, DBA INVITATION HOMES, DESIGNEE: MICHAEL LAPPANO was
  7   taken stenographically before me on July 15, 2020 and
      transcribed under my direction;
  8
              That the witness was duly sworn by me pursuant to
  9   RCW 5.28.010 to testify truthfully; that the transcript of
      the deposition is a full, true, and correct transcript to
 10   the best of my ability; that I am neither attorney for nor a
      relative or employee of any of the parties to the action or
 11   any attorney or counsel employed by the parties hereto nor
      financially interested in its outcome.
 12
              I further certify that in accordance with CR 30(e),
 13   the witness was given the opportunity to examine, read and
      sign the deposition, within 30 days, upon its completion and
 14   submission, unless waiver of signature was indicated in the
      record.
 15
              IN WITNESS WHEREOF, I have hereunto set my hand this
 16   23rd day of July, 2020.
 17
 18
 19           \S\CHRISTINA ATENCIO
 20           ____________________________________________
              Washington Certified Court Reporter No. 2749
 21           License expires November 6, 2020
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236

  Case 20-04002-MJH   Doc 79-1   Filed 01/07/21   Ent. 01/07/21 16:17:08   Pg. 7 of 7
